UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4770



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellant,

           versus


QUANG T. NGUYEN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-04-279)


Argued:   October 26, 2006              Decided:     December 28, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Kimberly Riley Pedersen, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellant.    Thomas Brian Walsh, PETROVICH & WALSH, P.L.C.,
Springfield, Virginia, for Appellee. ON BRIEF: Paul J. McNulty,
United States Attorney, Alexandria, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             The    government    appeals     a    district    court      order   that

replaced the defendant’s original sentence with an alternative one

announced pursuant to United States v. Hammoud, 381 F.3d 316 (4th

Cir.   2004).        We    conclude   that        the     district    court    lacked

jurisdiction to alter the original sentence.                  We therefore do not

reach the government’s arguments that the alternative sentence was

unreasonable.



                                         I.

             Quang The Nguyen pled guilty to conspiracy to commit

money laundering.         Between October 2002 and March 31, 2004, Nguyen

laundered $2.5-$7 million in proceeds from the distribution of

controlled substances.         At the direction of Tuan Nguyen and Tuyen

Le, he deposited cash into bank accounts in the Washington, D.C.,

area   and     obtained      cashier’s       checks      payable     to   fictitious

individuals and entities. Nguyen then sent the checks to addresses

provided by Tuan Nguyen and Tuyen Le. Eventually, Nguyen recruited

several friends to assist him with the deposits.                     Nguyen admitted

that   he    knew   that    the   laundered       funds    derived     from   illicit

activity.

             Based on these facts, the presentence report recommended

a range of 188 to 235 months in prison.                 This included a six-level

enhancement for knowledge that the laundered funds derived from


                                         2
drug    trafficking,      U.S.S.G.   §    2S1.1(b)(1),        and   a   three-level

enhancement for Nguyen’s role as a manager or supervisor in the

conspiracy, U.S.S.G. § 3B1.1(b). The district court imposed a 188-

month    sentence    in    accordance     with        the   presentence    report’s

recommendation. In the alternative, the court announced a 70-month

sentence, which it would have imposed but for the mandatory nature

of the guidelines.        See Hammoud, 381 F.3d at 353-54.                After the

Supreme Court decided United States v. Booker, 543 U.S. 220 (2005),

Nguyen made a motion to clarify his sentence.                  The district court

then entered an order vacating the original sentence and replacing

it with the alternative one.         The government appeals.



                                         II.

            In 2004, in anticipation of a Supreme Court decision on

the constitutionality of the federal sentencing guidelines, we (1)

instructed district courts in the Fourth Circuit to continue to

impose guideline sentences, and (2) recommended that those courts

announce alternative sentences treating the guidelines as advisory.

Hammoud,   381   F.3d     at   353-54.         This    procedure    was   aimed   at

conserving judicial resources in the event the expected Supreme

Court decision altered guidelines sentencing.                       An alternative

sentence would memorialize the district court’s reasoning with

respect to the appropriate non-guidelines sentence and save time

and    effort   if   resentencing    under       a     different    scheme   became


                                         3
necessary.        See id.     Nothing in Hammoud gave district courts

authority to do anything more than announce alternative sentences.

The alternative sentence plays its role when resentencing is

required by Booker. Booker, in turn, applies retroactively only to

cases that were pending on direct review when it was decided.                See

543 U.S. at 268.       Nguyen did not appeal his original sentence.

Thus, his case was not pending on direct review when Booker was

decided, and Booker therefore does not provide a jurisdictional

vehicle    to   activate    the   alternative   sentence     announced   under

Hammoud.

            The    district   court   also   lacked    any   other   basis   of

jurisdiction to order the imposition of the alternative sentence.

A district court has limited jurisdiction to change a sentence

after it has been imposed.         It may do so only (1) upon motion of

the Director of the Bureau of Prisons, (2) under express statutory

authority or Federal Rule of Criminal Procedure 35, or (3) when a

defendant was sentenced to a term of imprisonment based on a

sentencing range subsequently lowered by the Sentencing Commission.

18 U.S.C. § 3582(c).        None of these exceptions apply here.

            Because the district court lacked jurisdiction to alter

Nguyen’s original sentence, we vacate the order imposing the

previously      announced   alternative    sentence.    We    remand   for the




                                       4
district court to enter an order reimposing Nguyen’s original

guidelines sentence.

                                          VACATED AND REMANDED




                              5